DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuan et al (US Pub 2021/0020581).
Regarding claim 1, the recitation “to minimize or eliminate partial discharges within the encapsulant”, this recitation is a statement of expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Kuan since Kuan meets all the structural elements of the claim and is capable to minimize or eliminate partial discharges within the encapsulant, if so desired, and does not add structure to the claim. Thus, the intended use is given no patentable weight. Intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Therefore, Examiner is disregarding any structural limitations to the apparatus based on the contents thereof and intended use to be used with the apparatus. See MPEP 2114 & 2115.
Regarding claim 1, Kuan (figs. 5B and 13) teaches a power semiconductor package, comprising:
a substrate (carrier 10, [0017]);
a power semiconductor chip (semiconductor die SD1, [0028]) arranged on the substrate; and
an encapsulant (insulating material 130’, [0033]) encapsulating the power semiconductor chip,
wherein the encapsulant comprises a voltage stabilizing additive (SiO2 filler particles 135, [0033]).
Regarding claim 2, Kuan teaches the power semiconductor package of claim 1, wherein the encapsulant comprises a polymer (base material 134, polymer, [0033]).
Regarding claim 3, Kuan teaches the power semiconductor package of claim 2, wherein the polymer is one or more of a silicone, a polyimide, an epoxy resin, an acrylate, and a polyurethane (epoxy resins, [0033]).
Regarding claim 4, Kuan teaches the power semiconductor package of claim 2, wherein the voltage stabilizing additive (filler particles 135) is covalently bound into a polymer matrix (base material 134) of the polymer (fig. 13).
Regarding claim 5, Kuan teaches the power semiconductor package of claim 1, wherein the voltage stabilizing additive comprises one or more of a thioxanthone, a benzil, a benzophenone, an acetophenone, a nitrated aromatic structure, a halogenated aromatic, a fullerene, a SiO2-particle, a polycyclic aromatic, a phenylenediamine, a methylated phenothiazine, and a malononitrile (SiO2 filler particles 135, [0033]).
Regarding claim 6, the recitation “to minimize or eliminate partial discharges within the plastic frame”, this recitation is a statement of expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Kuan since Kuan meets all the structural elements of the claim and is capable to minimize or eliminate partial discharges within the plastic frame, if so desired, and does not add structure to the claim. Thus, the intended use is given no patentable weight. Intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Therefore, Examiner is disregarding any structural limitations to the apparatus based on the contents thereof and intended use to be used with the apparatus. See MPEP 2114 & 2115.
Regarding claim 6, Kuan teaches the power semiconductor package of claim 1, further comprising:
a plastic frame (dielectric pattern 110, polybenzoxazole or benzocyclobutene, [0022]) forming a cavity,
wherein the encapsulant is arranged in the cavity, and
wherein the plastic frame comprises the voltage stabilizing additive (plurality of non-conductive particulate fillers, [0022]).
Regarding claim 7, Kuan teaches the power semiconductor package of claim 6, wherein the plastic frame further comprises a different voltage stabilizing additive than the encapsulant (filler particles of the encapsulant could be SiO2, Al2O3, silica, etc., [0033]).
Regarding claim 9, Kuan teaches the power semiconductor package of claim 1, wherein the encapsulation comprises a passivating organic coating (dielectric pattern 110, polybenzoxazole or benzocyclobutene, [0022]), the passivating organic coating being arranged at edges of the power semiconductor chip and/or at edges and/or at trenches of the substrate, and wherein the passivating organic coating comprises the voltage stabilizing additive (plurality of non-conductive particulate fillers, [0022]).
Regarding claim 10, Kuan teaches the power semiconductor package of claim 9, wherein the passivating organic coating has a different material composition (polybenzoxazole or benzocyclobutene, [0022]) than the rest of the encapsulation (epoxy resins, [0033]).
Regarding claim 11, the recitation “to minimize or eliminate partial discharges within the encapsulant”, this recitation is a statement of expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Kuan since Kuan meets all the structural elements of the claim and is capable to minimize or eliminate partial discharges within the encapsulant, if so desired, and does not add structure to the claim. Thus, the intended use is given no patentable weight. Intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Therefore, Examiner is disregarding any structural limitations to the apparatus based on the contents thereof and intended use to be used with the apparatus. See MPEP 2114 & 2115.
Regarding claim 11, Kuan (figs. 5B and 13) teaches a method for fabricating a power semiconductor package, comprising:
providing a substrate (carrier 10, [0017]);
arranging a power semiconductor chip (semiconductor die SD1, [0028]) on the substrate; and
encapsulating the power semiconductor chip with an encapsulant (insulating material 130’, [0033]),
wherein the encapsulant comprises a voltage stabilizing additive (SiO2 filler particles 135, [0033]).
Regarding claim 12, Kuan teaches the method of claim 11, wherein the encapsulant comprises a polymer (base material 134, polymer, [0033]), and wherein the voltage stabilizing additive (filler particles 135) is covalently bound into a polymer matrix (base material 134) of the polymer (fig. 13).
Regarding claim 13, Kuan teaches the method of claim 11, wherein the voltage stabilizing additive comprises one or more of a thioxanthone, a benzil, a benzophenone, an acetophenone, a nitrated aromatic structure, a halogenated aromatic, a fullerene, a SiO2-particle, a polycyclic aromatic, a phenylenediamine, a methylated phenothiazine, and a malononitrile (SiO2 filler particles 135, [0033]).
Regarding claim 14, Kuan teaches the method of claim 11, further comprising:
adding the voltage stabilizing additive (135) to the encapsulant prior to encapsulating the power semiconductor chip ([0033] and fig. 5B), wherein the voltage stabilizing additive is added to the encapsulant in the form of a powder (SiO2 filler particles) or the voltage stabilizing additive is added to the encapsulant dissolved in a solvent.
Regarding claim 15, the recitation “to minimize or eliminate partial discharges within an encapsulant of the power semiconductor package”, this recitation is a statement of expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Kuan since Kuan meets all the structural elements of the claim and is capable to minimize or eliminate partial discharges within an encapsulant of the power semiconductor package, if so desired, and does not add structure to the claim. Thus, the intended use is given no patentable weight. Intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Therefore, Examiner is disregarding any structural limitations to the apparatus based on the contents thereof and intended use to be used with the apparatus. See MPEP 2114 & 2115.
Regarding claim 15, Kuan (figs. 5B and 13) teaches a use of a voltage stabilizing additive (SiO2 filler particles 135, [0033]) within an encapsulant (insulating material 130’, [0033]) in a power semiconductor package. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuan in view of Crouthamel et al (US Pub 2005/0287350).
Kuan teaches the voltage stabilizing additive (SiO2 filler particles 135, [0033]), but does not teach
wherein a content of the voltage stabilizing additive in the encapsulant is in a range of 0.1wt% to 10wt%.
Crouthamel (fig. 1) teaches wherein a content of the voltage stabilizing additive (filler material 104 of silicon dioxide, [0008] and [0020]) in the encapsulant (encapsulating compound 100, [0020]) is in a range of 1 wt% to 95 wt% ([0020]).
The above-cited claims differ from the prior art by using various process parameters (such as a content of the voltage stabilizing additive in the encapsulant is in a range of 0.1wt% to 10wt%). However, the process of conducting routine optimizations so as to produce an expected result is obvious to one of ordinary skill in the art. A person having ordinary skill in the art would have found it obvious to modify by performing routine experiments by using various processing parameters to obtain optimal result in order to provide their art recognized advantages and produce an expected result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892